         Case 2:20-cv-01122-CKD Document 13 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ERICA D. HAYWOOD,                                  No. 2:20-cv-1122 CKD P
11                       Plaintiff,
12            v.                                         ORDER
13    CALIFORNIA DEPARTMENT OF
      INSURANCE, et al.,
14
                         Defendants.
15

16           Plaintiff, a San Diego County inmate proceeding pro se, has filed a civil rights action

17   pursuant to 42 U.S.C. § 1983. On June 5, 2020, plaintiff was directed to pay the filing fee or

18   submit a completed application to proceed in forma pauperis. Plaintiff has now filed a request for

19   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has not, however, filed

20   a certified copy of her trust account statement for the six-month period immediately preceding the

21   filing of the complaint. See 28 U.S.C. § 1915(a)(2).

22           In accordance with the above, IT IS HEREBY ORDERED that plaintiff shall submit,

23   within thirty days from the date of this order, a certified copy of her jail trust account statement

24   for the six-month period immediately preceding the filing of the complaint. Plaintiff’s failure to

25   /////

26   /////

27   /////

28   /////
                                                        1
        Case 2:20-cv-01122-CKD Document 13 Filed 06/29/20 Page 2 of 2

 1   comply with this order will result in a recommendation that this action be dismissed without

 2   prejudice.

 3   Dated: June 29, 2020
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1/kly
     hayw1122.3e
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
